Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 2, 3, 5, 6, 18, 19, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20210199442 A1 to Xie et al. (hereinafter Xie) in view of US 20220111868 A1 to Costea et al. (hereinafter, Costea).
Regarding claim 1, Xie discloses: a method for producing a high definition map (HD map) for control of one or more autonomous vehicles, the one or more autonomous vehicles including a first vehicle, the method comprising {Xie, paragraph [0001]: this disclosure relates in general to the field of autonomous vehicles, and more particularly, to systems and methods for managing workflows and tasks to generate and update High-Definition (HD) maps for autonomous vehicles}: receiving, at a local computing device, first lidar data and first radar data related to the first vehicle {Xie, paragraph [0027]: the sensor system 104 can be a camera system, the sensor system 106 can be a LIDAR system, and the sensor system 108 can be a RADAR system}; performing a local sensor fusion at the local computing device {Xie, paragraph [0047]}: the AVs can use sensor fusion and/or Simultaneous Localization and Mapping (SLAM) techniques for determining position information}.
Xie does not explicitly disclose: wherein the local sensor fusion includes removing, based on a range to the first vehicle, a ground plane associated with the first vehicle, and determining, based on the local sensor fusion, the HD map, wherein the HD map indicates a position and a velocity of the first vehicle.
 Costea remedies this and teaches in paragraph [0037]: the mesh and/or the ground segmentation information can represent an estimated height of a ground surface of an environment proximate to a vehicle. The mesh and/or the ground segmentation information can be used to remove a ground surface [removing ground plane] from a point cloud and/or to perform segmentation on captured data. For example, data within a particular height or distance from the mesh can be determined to be associated with a ground surface. Such data can be removed or omitted, leaving data points that are not associated with ground surface. The remaining points can be clustered based on K-means clustering, nearest neighbors, adjacency thresholds, and the like. Objects can be determined based on such clustering, and objects can be tracked over time to determine velocity, pose, etc. associated with such objects. / paragraph [0038] An operation 132 can include controlling a vehicle based on the mesh and/or the ground segmentation information. In some examples, the vehicle can be controlled to have a trajectory within a region associated with the mesh and/or the ground segmentation information, based on the mesh and/or the ground segmentation information being determined to be associated with the ground surface. By determining that the mesh and/or the ground segmentation information is associated with the ground surface and is not associated with an object (e.g., non-ground point), the vehicle can be controlled to navigate toward and through the region.
It is noted that navigation based on the HD map means that the HD map indicates a position and a velocity of the first vehicle.
	 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the ground surface removing and navigation features of Costea with the described invention of Xie in order to facilitate generating HD map.
Regarding claim 2, which depends from claim 1,  Xie discloses: further comprising controlling, based on the position and the velocity indicated by the HD map, the first vehicle to navigate in a parking lot to pick up or drop off a person {Xie, paragraph [0035]: The HD geospatial database 122 can store HD maps and related data of the streets upon which the AV 102 travels. In some embodiments, the HD maps and related data can comprise multiple layers, such as an areas layer, a lanes and boundaries layer, an intersections layer, a traffic controls layer, and so forth. The areas layer can include geo spatial information indicating geographic areas that are drivable (e.g., roads, parking areas, shoulders, etc.) or not drivable (e.g., medians, sidewalks, buildings, etc.), drivable areas that constitute links or connections (e.g., drivable areas that form the same road) versus intersections (e.g., drivable areas where two or more roads intersect), and so on.}.
	It is noted that the geo spatial information including parking areas may be used to control the first vehicle to navigate in a parking lot to pick up or drop off a person.
Regarding claim 3, which depends from claim 1, Xie discloses: further comprising controlling, based on the position and the velocity indicated by the HD map, the first vehicle to navigate in a shipping yard to pick up or drop off a shipment {Xie, paragraph [0035]}.
	It is noted that the drivable geo spatial areas are considered to include a shipping yard.
Regarding claim 5, which depends from claim 1, Xie discloses: further comprising: forming visual display data based on the HD map; sending the visual display data to a display device; and displaying the visual display data on the display device for monitoring, by a person, of the first vehicle {Xie, paragraph [0120]: FIG. 14B illustrates browser frame 1402 after a pan and zoom operation such that now a smaller geographic area is displayed within browser frame 1402 but what is displayed is displayed in higher detail [visual display data based on the HD map]. In some embodiments, a map tile that was previously provided to be displayed at a lower zoom level will need to be re-rendered at a higher zoom level to include the additional detail needed at that same level.}.
Regarding claim 6, which depends from claim 1, Xie discloses: further comprising: determining a first control command for the first vehicle; sending the first control command to a vehicle controller of the first vehicle; and adjusting, by the vehicle controller based on the first control command, a position or a velocity of the first vehicle {Xie, paragraph [0028]: The AV 102 can also include several mechanical systems that can be used to maneuver or operate the AV 102. For instance, the mechanical systems can include a vehicle propulsion system 130, a braking system 132, a steering system 134, a safety system 136, and a cabin system 138, among other systems. The vehicle propulsion system 130 can include an electric motor, an internal combustion engine, or both. The braking system 132 can include an engine brake, brake pads, actuators, and/or any other suitable componentry configured to assist in decelerating the AV 102. The steering system 134 can include suitable componentry configured to control the direction of movement of the AV 102 during navigation}.
	It is noted that navigating a vehicle requires control command and adjusting position or velocity of a vehicle. 
Regarding claim 18, which depends from claim 17, Costea teaches: further comprising transmitting the HD map from the first vehicle to a second vehicle, wherein the one or more autonomous vehicle comprises the second vehicle {Costea, paragraph [0077]: the one or more communication connection(s) 410 can allow the vehicle 402 to communicate with other nearby computing device(s) (e.g., other nearby vehicles, traffic signals, etc.)}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the communication connection of Costea so that it transmits HD map to nearby vehicles and to incorporate the modification with the described invention of the modified Xie in order to share HD map between vehicles.
Regarding claim 19, Xie discloses: a local computing device comprising: a communication interface; and at least one processor configured to: receive, via the communication interface, first lidar data and first radar data related to a first vehicle of one or more autonomous vehicles; perform a local sensor fusion at the local computing device {Xie, paragraphs [0001], [0027], [0047]}. 
Xie does not explicitly disclose: wherein the local sensor fusion includes removing a ground plane associated with the first vehicle based on a range to the first vehicle, and determine, based on the local sensor fusion, a high definition (HD) map, wherein the HD map indicates a position and velocity of the first vehicle.
Costea remedies this and teaches in paragraphs [0037], [0038]. 
	 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the ground surface removing and navigation features of Costea with the described invention of Xie in order to facilitate generating HD map.
Regarding claim 20, Xie discloses: a non-transitory computer readable medium comprising instructions for execution by a processor in a local computing device for causing the local computing device to: receive, via a communication interface, first lidar data and first radar data related to a first vehicle of one or more autonomous vehicles; perform a local sensor fusion at the local computing device {Xie, paragraphs [0001], [0027], [0047]}. 
Xie does not explicitly disclose: wherein the local sensor fusion includes removing a ground plane associated with the first vehicle based on a range to the first vehicle, and determine, based on the local sensor fusion, a high definition (HD) map, wherein the HD map indicates a position and velocity of the first vehicle.
Costea remedies this and teaches in paragraphs [0037], [0038]. 
	 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the ground surface removing and navigation features of Costea with the described invention of Xie in order to facilitate generating HD map.
Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xie in view of Costea and in further view of US20190265330A1 to Rajendran et al. (hereinafter, Rajendran).
Regarding claim 4, which depends from claim 1, Xie does not explicitly disclose:   
further comprising: receiving, at the local computing device, second lidar data and second radar data related to the first vehicle, wherein the performing the local sensor fusion further comprises: applying a delay filter to compare timestamps of the first lidar data and the second lidar data, discarding the second lidar data when the comparison of the timestamps indicates a difference in timestamps more than a threshold time, and using, when the difference in timestamps is equal to or less than the threshold time, the second lidar data as an input of the local sensor fusion.
	Rajendran remedies this and teaches in paragraphs [0030]: The secondary signal processor 140, processes the sequence of secondary sensor signal comprising the object information. An example secondary signal may comprise images (frames) and Lidar signals for example. / paragraph [0056]: In block 425, the calibration unit 280 initializes calibration data based on design estimate. The initial calibration data correction may be determined based on the various design parameters considered during the design of the radar object detection system. For example, the physical parameters, components in the transmit path and receive path, amplifiers delay, filters delay etc., may be used to determine overall delay in the transmit path and receive path to arrive at the initial calibration data. [applying a delay filter to compare timestamps is implied] / paragraph [0060]: In block 450, the calibration unit 280 checks for match. A match is determined to be found if comparison result exhibits a similarity above a threshold. For example, if the correlation value is above a threshold value, the calibration unit considers match is found and the corresponding well-known object is tagged for further processing. If match is found, control passes to block 460. For illustration, as an example of finding a match, the calibration unit determines object 552 matches with one well-known object in the reference database 285. If match is not found, control passes to block 470.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the secondary lidar data calibration feature of Rajendran with the described invention of the modified Xie in order to utilize secondary lidar data.
Claim(s) 7-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xie in view of Costea and in further view of US 20180189601 A1 to Dabeer et al. (hereinafter, Dabeer).
Regarding claim 7, which depends from claim 1, Costea teaches: wherein the performing the local sensor fusion comprises: estimating a point cloud by removing a ground plane portion from the first lidar data to obtain a second point cloud; identifying an initial estimated position and initial estimated velocity, in first local coordinates, of the first vehicle by a clustering of the point cloud {Costea, paragraph [0037]: the mesh and/or the ground segmentation information can represent an estimated height of a ground surface of an environment proximate to a vehicle. The mesh and/or the ground segmentation information can be used to remove a ground surface from a point cloud and/or to perform segmentation on captured data. For example, data within a particular height or distance from the mesh can be determined to be associated with a ground surface. Such data can be removed or omitted, leaving data points that are not associated with ground surface. The remaining points can be clustered based on K-means clustering, nearest neighbors, adjacency thresholds, and the like. Objects can be determined based on such clustering, and objects can be tracked over time to determine velocity, pose, etc. associated with such objects}.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the clustering features of Costea with the described invention of Xie in order to determine velocity and position of the vehicle more accurately.
	Xie in view of Costea does not explicitly teach: the clustering of the point cloud is based on a clustering radius.
	Dabeer remedies this and teaches in paragraph [0064]: In Equation (1), S is the similarity metric (between Os1 and Os2, for example), Os1 is a first sign observation (e.g., object location from a first journey), Os2 is a second sign observation (e.g., object location from a second journey), L( ) is a kernel function, d( ) is a distance function, and dc is a distance parameter that implicitly controls the clustering radius (e.g., a larger dc clusters signs in a larger geographical area or a smaller dc clusters signs in a smaller geographical area). It should be noted that dc may be a tunable parameter. For example, a default dc=5 meters (m), although dc may be fine-tuned to other values. In some configurations, L(0)=1 and L(∞)=0, where L( ) may be a non-increasing function.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the clustering radius features of Dabeer with the described invention of the modified Xie in order to adopt clustering radius as a factor in clustering. 
Regarding claim 8, which depends from claim 7, Costea teaches: wherein the performing the local sensor fusion further comprises: estimating, based on the first radar data, an initial range to the first vehicle; determining an updated position and updated estimated velocity, in the first local coordinates, by applying a first local Kalman filter to the initial estimated position, the initial estimated velocity and the initial range; and converting the updated position and updated estimated velocity to global coordinates to obtain local data {Costea, paragraph [0047]: The lidar data can be represented in the voxel space as raw point cloud data (e.g., with individual <x, y, z, range, time, etc.> values associated with data points) or as a statistical accumulation of data. / paragraph [0101]: any type of machine learning can be used consistent with this disclosure. For example, machine learning or machine-learned algorithms can include, but are not limited to clustering algorithms (e.g., k-means, k-medians, expectation maximization (EM), hierarchical clustering)}.
It is noted that k-means imply use of Kalman filter, and local coordinates and global coordinates are in the knowledge generally available to one of ordinary skill in the art.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the cloud data analysis features of Costea with the described invention of the modified Xie in order to determine velocity and position of the vehicle more accurately.
Regarding claim 9, which depends from claim 8, Xie, Costea and Dabeer teach:
wherein the performing the local sensor fusion further comprises: estimating the point cloud by removing the ground plane portion by: when the initial range is less than a first range threshold, estimating the ground plane portion based on: the clustering radius, wherein the clustering radius is a first clustering radius, and a first bounding volume, when the initial range is not less than the first range threshold and is less than a second range threshold, estimating the ground plane portion based on: the clustering radius, wherein the clustering radius is a second clustering radius, and a second bounding volume, when the initial range is not less than the second range threshold and is less than a third threshold, estimating the ground plane portion based on: the clustering radius, wherein the clustering radius is a third clustering radius, and a third bounding volume, and when the initial range is greater than the third threshold, estimating the ground plane portion as non-existent; and obtaining the local data, at least in part, by removing the ground plane portion from the point cloud {Xie, paragraph [0044]: The cartography platform 162 can provide a set of tools for the manipulation and management of geographic and spatial (geo spatial) and related attribute data. The data management platform 152 can receive LIDAR point cloud data, image data (e.g., still image, video, etc.), RADAR data, GPS data, and other sensor data (e.g., raw data) from one or more AVs 102, UAVs, satellites, third-party mapping services, and other sources of geospatially referenced data. The raw data can be processed, and the cartography platform 162 can render base representations (e.g., tiles (2D), bounding volumes (3D), etc.) of the AV geospatial data to enable users to view, query, label, edit, and otherwise interact with the data.}{Costea: paragraph [0037]: the mesh and/or the ground segmentation information can represent an estimated height of a ground surface of an environment proximate to a vehicle. The mesh and/or the ground segmentation information can be used to remove a ground surface [removing ground plane] from a point cloud and/or to perform segmentation on captured data. For example, data within a particular height or distance from the mesh [initial range] can be determined to be associated with a ground surface. Such data can be removed or omitted, leaving data points that are not associated with ground surface. The remaining points can be clustered based on K-means clustering, nearest neighbors, adjacency thresholds, and the like. Objects can be determined based on such clustering, and objects can be tracked over time to determine velocity, pose, etc. associated with such objects}. {Dabeer, paragraph [0064]}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the ground plane removing feature of Costea to be performed with three different set of clustering radius of Dabeer and bounding volume of Xie and to incorporate the modification with the described invention of Xie in order to consider different criteria for ground plane removing.
Regarding claim 10, which depends from claim 9, the modified Xie teaches: wherein the first range threshold is 50 meters, dimensions of the first bounding volume in x-coordinates, y-coordinates and z-coordinates are 8, 50, and 6 meters, respectively, and the first clustering radius is 1.0 meter {Xie, paragraph [0044] / Costea: paragraph [0037] / Dabeer, paragraph [0064]}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select the combination of the range threshold, bounding volume, and clustering radius by routine experimentation (see MPEP 2144.05 II(B)).
	Similar reasoning applies to claims 11 and 12. 
Claim(s) 13-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xie in view of Costea and in further view of US20220063612A1 to Pandita et al. (hereinafter, Pandita).
Regarding claim 13, which depends from claim 1, Xie does not explicitly disclose: wherein the receiving, at the local computing device, first lidar data and first radar data, comprises receiving the first lidar data and the first radar data from a first road side unit (RSU).
	Pandita remedies this and teaches in paragraph [0028]: the tracking system 170 within the cloud-computing environment may communicate with various entities (e.g., vehicles 310, 320, and 330) that are geographically distributed or that are co-located within a same geographic area (e.g., traveling on a same roadway). In one approach, the cloud-based tracking system 170 collects the sensor data 250 from components or separate instances of the system 170 that are integrated with the vehicles 310-330. The entities that implement the tracking system 170 within the cloud-computing environment 300 may vary beyond transportation-related devices and encompass road-side units (e.g., statically mounted cameras, LiDARs, and/or other sensor-based systems), mobile devices (e.g., smartphones), and so on. Thus, the set of remote entities that function in coordination with the cloud-based environment 300 may be varied.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the road side unit of Pandita with the described invention of Xie in order to receive environment data from an outside entity.
Regarding claim 14, which depends from claim 13, Pandita teaches: further comprising: sending local data from the local computing device to a central computing device; receiving, at a second local computing device from a second RSU, second lidar data and second radar data related to the first vehicle; performing a second local sensor fusion at the second local computing device; sending second local data based on global coordinates from the second local computing device to the central computing device; receiving at the central computing device the local data and the second local data; and determining, based on a global fusion at the central computing device of the local data and the second local data, the HD map, wherein the HD map indicates a position and velocity, in global coordinates, of the first vehicle {Pandita, paragraphs [0028], [0085]: The program code may execute entirely on the user's computer, partly on the user's computer, as a stand-alone software package, partly on the user's computer and partly on a remote computer, or entirely on the remote computer or server. In the latter scenario, the remote computer may be connected to the user's computer through any type of network, including a local area network (LAN) or a wide area network (WAN), or the connection may be made to an external computer (for example, through the Internet using an Internet Service Provider)}.
It is noted that functions of sensing and computing can be distributed over local entities and central devices connected via network.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the distributing feature Pandita with the described invention of Xie in order to utilize resources optimally. 
Regarding claim 15, which depends from claim 14, Pandita teaches: wherein the local computing device, the second local computing device and the central computing device are geographically distributed {Pandita, paragraph [0028]: various entities (e.g., vehicles 310, 320, and 330) that are geographically distributed or that are co-located within a same geographic area; The entities that implement the tracking system 170 within the cloud-computing environment 300 may vary beyond transportation-related devices and encompass road-side units}. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the distributed entities of Pandita with the described invention of Xie in order to distribute computing over distributed entities.
Regarding claim 16, which depends from claim 14, Pandita teaches: wherein the local computing device, the second local computing device and the central computing device are geographically co-located {Pandita, paragraph [0028]}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the co-located entities of Pandita with the described invention of Xie in order to group computing resources in one location. 

Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xie in view of Costea and Dabeer and in further view of Pandita.
Regarding claim 17, which depends from claim 1, Costea and Pandita teach: further comprising: identifying, by the local computing device, an estimated position and estimated velocity, in first local coordinates, of the first vehicle by a clustering of a point cloud based on a clustering radius; converting the estimated position and the estimated velocity to global coordinates; and sending the position in global coordinates and the velocity in global coordinates to a central computing device, wherein the central computing device is located within the first vehicle {Costea, paragraph [0037]: Objects can be determined based on such clustering, and objects can be tracked over time to determine velocity, pose, etc. [estimated position and velocity] associated with such objects}{Pandita, paragraph [0085]: The program code may execute entirely on the user's computer, partly on the user's computer, as a stand-alone software package, partly on the user's computer and partly on a remote computer, or entirely on the remote computer or server [the central computing device is located within the first vehicle]}.
It is noted that conversion between local coordinates and global coordinates are in the knowledge generally available to one of ordinary skill in the art.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the clustering of Costea and the computing entities of Pandita with the described invention of the modified Xie in order to provide positioning function based on clustering within the vehicle. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANMIN PARK whose telephone number is (408)918-7555. The examiner can normally be reached Monday - Thursday and alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter D Nolan can be reached on (571)270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/C.P./Examiner, Art Unit 3661                                                                                                                                                                                                        
/SZE-HON KONG/Primary Examiner, Art Unit 3661